Case 8:19-cv-01117-WFJ-AEP Document 13 Filed 07/15/19 Page 1 of 2 PageID 170




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

 NUTRAMAX LABORATORIES, INC.,       )
                                    )
                       Plaintiff,   )
                  v.                )
                                    )
 KETO BURN XTREME,                  ) Civil Action No. 8:19-cv-01117-WFJ-
 KETO RESEARCH LABS, GREEN BRICK    ) AEP
 MEDIA LLC, DO SLIM FITNESS LLC,    )
 JAMES LIBURDI, AND DANIEL LIBURDI, ) JURY TRIAL DEMANDED
                                    )
                       Defendants.  )
                                    )
                                    )
                                    )
                                    )
    PLAINTIFF’S STATUS REPORT REGARDING EXPEDITED DISCOVERY

        Plaintiff Nutramax Laboratories, Inc. (“Nutramax”) files this Status Report in accordance

with the Court’s Order Granting Motion for Expedited Discovery (Dkt. No. 6). Pursuant to the

Order, Nutramax sought discovery from multiple third parties, including the United States Postal

Service, Namecheap Inc., Cloudflare Inc., and Stamps.com Inc. Using the information obtained via

this discovery, Nutramax filed an amended complaint on July 3, 2019, adding new Defendants.

(Dkt. No. 10). Nutramax is in the process serving the newly named Defendants. Attempts have been

made to serve Defendants James and Daniel Liburdi at their known address, but they have refused to

answer the door and thus far avoided service. Nutramax will continue to attempt service, but it may

need to request additional time if it is unable to complete service within the allotted 90 days and

Defendants do not otherwise agree to waive service.
Case 8:19-cv-01117-WFJ-AEP Document 13 Filed 07/15/19 Page 2 of 2 PageID 171




     Respectfully submitted, this 15th day of July, 2019.

                                                  /s/ Ryan W. Koppelman
                                                 Ryan W. Koppelman
                                                 Florida Bar No. 909041

                                                 ALSTON & BIRD LLP
                                                 1950 University Ave.
                                                 5th Floor
                                                 East Palo Alto, CA 94303
                                                 Telephone: 650-838-2000
                                                 Facsimile: 650-838-2001
                                                 ryan.koppelman@alston.com


                                                 Counsel for Plaintiff Nutramax
                                                 Laboratories, Inc.




                                             2
